323 S.W.3d 81 (2010)
Korey CUMMINGS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93990.
Missouri Court of Appeals, Eastern District, Division Four.
October 12, 2010.
Jessica M. Hathaway, Missouri Public Defender Office, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, Jr., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Korey Cummings (Cummings) appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Cummings argues that the guilty pleas he entered lacked a sufficient factual basis, and, therefore, his pleas were not given knowingly and voluntarily. We affirm the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find Cummings is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the motion court's judgment pursuant to Rule 84.16(b).